UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4469


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

BILL ALLEN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00147-D-1)


Submitted:    December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Bill Allen pled guilty, without a plea agreement, to

two counts of arson within the special maritime and territorial

jurisdiction of the United States, in violation of 18 U.S.C.

§§ 7(3),        81   (2012).         The   district     court    sentenced        Allen   to

concurrent terms of thirty months’ imprisonment, the bottom of

the advisory Sentencing Guidelines range.                       Allen timely appeals,

arguing that the sentence is substantively unreasonable, because

it    is   greater      than    necessary       to    satisfy    the    purposes     of   18

U.S.C. § 3553(a) (2012).

                We    review    a     criminal       sentence    for    reasonableness,

using      “a   deferential          abuse-of-discretion        standard.”         Gall   v.

United States, 552 U.S. 38, 41 (2007).                    Because Allen asserts no

procedural           error,     we      consider      whether     the       sentence      is

substantively reasonable, “tak[ing] into account the totality of

the    circumstances”          and     giving   due    deference       to   the   district

court’s decision.              Id.     We presume that a sentence “within or

below a properly calculated Guidelines range is [substantively]

reasonable.”          United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.), cert. denied, 135 S. Ct. 421 (2014).                            Allen bears the

burden to rebut this presumption “by showing that the sentence

is unreasonable in light of the 18 U.S.C. § 3553(a) factors.”

Id.



                                                2
            Here, the district court reasonably determined that a

sentence of thirty months, at the low end of the Guidelines

range, was appropriate based on its individualized assessment of

Allen’s    case    in    light   of   his   arguments    and   the   § 3553(a)

factors.    Under the totality of the circumstances, we conclude

that the district court did not abuse its discretion in imposing

the chosen sentence.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with   oral    argument   because    the   facts   and   legal

contentions     are     adequately    presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        3